Title: Enclosure: Benjamin Taylor’s Annotated Drawings of Underwater Mines, [ca. 30 March 1814]
From: Taylor, Benjamin
To: Jefferson, Thomas


            The drawings below represent an improvement in Submarine Explosion for crippling an Enemies Ships of War.
            No 1. Represents a Swimming Exploder to act without the aid of a Time-piece.
            A. is its float, about 2 feet diameter.
            B. is the Exploder itself suspended in the water by its float, A.
            C. is a table, its upper side convex, with a concave bed in its centre, to carry a 6 or 8 lb. ball, with a staple cast in it, as seen at a. which is the ball rolled off its bed.
            D. is a wire, communicating with a Gun-lock in the chamber of the Exploder.—1. 2. 3. are light hoops, to keep the suspending lines and the exploding line clear & apart.
            Now, these mechanical arrangements being well understood, it must appear, that when the wire (D) is pulled upwards the Gun-lock will be struck; and this is effected by the descent of the ball (a) which is kanted off its bed whether the Exploder runs foul of the Ship, or the Ship runs foul of the Exploder.
            
            These Exploders are the result of three years of study, & experiments made at a very considerable expence.
            
            
            No 2. Represents a Blockading Exploder.
            The letters A. B. C. D. and the figures 1. 2. correspond with the same in No 1. m. is its mooring-line, and k. is its kanting-pole, the top of which is 10 feet below the surface of the water; consequently vessells drawing less than 10 feet may pass over it in safety, while vessells drawing more than 10 feet will strike the kanting-pole, the discharging ball will be rolled off its bed, and an explosion will instantly follow.
            The charge of Gunpowder in the Exploder should be always calculated to cripple and not wantonly to destroy the ship: In the former case it would be regarded as an instrument of humanity; but in the latter it would be looked upon, & justly, as an infernal machine. It is conjectured that ⅔ds the weight of a 42 lb. shot, or 28 pounds of Gunpowder, will be found sufficient, when properly exploded, to make any ship of war a very leaky vessell; and no good reason can be given, why the charge should be carried any higher than is necessary to put her “hors de combat.”
            The “Torpedo,” when launched & its clock set will explode in a certain time; but it is not known in what place; and it has on this account been hitherto an unprofitable instrument. These Exploders, on the contrary, are always in the right place—the right depth—for doing execution, & their cost is but the tenth part of a “Torpedo.”
          